Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted May 9, 2022, wherein claims 1 and 22 are amended.  This application is a national stage application of PCT/EP2018/058710, filed April 5, 2018, which claims benefit of provisional applications 62/580574, filed November 2, 2017, 62/484119, filed April 11, 2017, and 62/484156, filed April 11, 2017 and foreign applications EP17193916.8, filed September 29, 2017, PCTEP2017074731, filed September 29, 2017, and PCTEP2017082148, filed December 11, 2017.
Claims 1-4, 6-10, 14-17, and 22-27 are pending in this application.
Claims 1-4, 6-10, 14-17, and 22-27 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted May 9, 2022, with respect to the rejection of claims 1-4, 6-10, 14, and 22-27 under 35 USC 103 for being obvious over Pan in view of Kivipelto in view of Perez, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that magnesium is not administered to the patient.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 9, 2022, with respect to the rejection of claims 15 and 17 under 35 USC 103 for being obvious over Pan in view of Kivipelto in view of Perez in view of Baierle, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that magnesium is not administered to the patient.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 9, 2022, with respect to the rejection of claim 16 under 35 USC 103 for being obvious over Pan in view of Kivipelto in view of Perez in view of Morris, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that magnesium is not administered to the patient.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 9, 2022, with respect to the rejection of claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 under 35 USC 103 for being obvious over Satyraj in view of Perez in view of Kivipelto, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that magnesium is not administered to the patient.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 9, 2022, with respect to the rejection of claims 15 and 17 under 35 USC 103 for being obvious over Satyraj in view of Perez in view of Kivipelto in view of Baierle, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that magnesium is not administered to the patient.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 9, 2022, with respect to the rejection of claims 16 under 35 USC 103 for being obvious over Satyraj in view of Perez in view of Kivipelto in view of Morris, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that magnesium is not administered to the patient.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained
Claims 1-4, 6-10, 14-17, and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s amendment submitted January 13, 2022 with respect to the aforementioned claims has been fully considered and but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for an amount of choline which is in a range having the lower endpoint of 2.0 times the recommended daily allowance as now recited in the claims.  As the instant specification as filed contains no description of this range the specification as originally filed does not provide support for the subject matter of these claims or their dependent claims.  See in re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972).  While the response submitted September 23, 2021 states that the amendments do not add new matter and furthermore asserts that support is found in paragraphs 11 and 62, figures 1 and 2, and examples 1 and 2, and amended claim 23.  Paragraph 11 of the specification defines preferred daily doses of choline being between 0.01 and 10.0 times the recommended daily allowance, preferably between 0.15 and 6.0 times the RDA, with the RDA defined for the purpose of this application as 550 mg/day.  Paragraph 62 of the specification restates these same preferred ranges.  Figures 1 and 2 and example 2 relate to in vitro experiments and do not discuss a particular daily dosage for a human subject.  Example 1 is a prophetic example describing a daily dosage of 85 mg/day choline bitartrate, which is about 0.15 times the RDA as defined in the specification.  Nowhere in the specification is support found for a dosage range of 2.0-10.0 times the recommended daily allowance (i.e. 1.1-5.5 g) as presently claimed.
Response to Arguments: Applicant’s arguments, submitted January 13, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the claimed range of 2.0-10.0 times the RDA of choline is supported by the disclosure because it is subsumed within the broader range of 0.01 to 10.0 times the RDA recited in the specification.  In particular, Applicant’s argument hinges on the assertion that there is no reason to doubt that the broad range 0.01 to 10.0 times the RDA does not also describe the narrow range of 2.0-10.0 times the RDA, and that the differences between the two ranges are merely in a nuance that does not prevent the inventor form being in possession of the narrow range.
However, these statements and the legal precedent cited by Applicant do not apply to the present situation.  A range of 0.01-10.0 times the recommended daily allowance (RDA) of a nutrient describes a broadly defined amount roughly equal to what is believed to be the appropriate amount for the human diet, with allowances for administering more or less but no specific requirement to contradict the general assertion of the nutritional art regarding this nutrient.  It amounts to an instruction to administer what is generally believed to be the appropriate amount of choline for an adult subject.  A range of 2.0-10.0 times the RDA, on the other hand, specifically instructs the practitioner to administer a higher dose of choline than is believed to be appropriate to the normal human diet, in contradiction to the recommendations of the general nutritional art.  This is more than a mere nuance.  It is a qualitative difference between the two ranges.  There is nothing in Applicant’s disclosure that one skilled in the art would interpret as suggesting specifically administering more than the RDA of choline.  Rather the disclosure merely allows that amounts of choline somewhat more or less than the RDA do not contradict the invention.  This amounts to a specific reason for the USPTO to doubt that the broad range also describes the narrow range.  Therefore the rejection is maintained.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 14, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan. (PCT international publication WO2016/207794, reference of record in previous action) in view of Kivipelto et al. (Reference of record in previous action) in view of Wurtman et al. (US pre-grant publication 2006/0241077, cited in PTO-892)
	The claimed invention is directed to a method of treating a non-demented individual (claims 1 and 22) or achieving various benefits in a subject, (claim 24) comprising administering to the subject a combination of four elements, namely an omega-3 fatty acid, a nitric oxide releasing compound, vitamin B12, and choline.  Various dependent claims define the amounts of vitamin B12 and choline administered, the specific identity of the fatty acid and nitric oxide releasing compound, and additional compounds which can be administered.  In addition, base claims 1 and 22 further specify that the subject being treated has a Cardiovascular Risk Factors, Aging and Dementia (CAIDE) score of 10-15 at baseline.  The claims as amended further require that the composition 2.0 to 10.0 times the recommended daily requirement (RDA) of choline, which given a RDA of 550mg comes to 1.1-5.5g.
	Pan discloses methods for enhancing neurogenesis in an animal, comprising administering to the animal a composition comprising an unsaturated fatty acid, a nitric oxide releasing compound, a B vitamin, and an antioxidant, in an amount effective for enhancing neurogenesis. (p. 2 paragraphs 7-8) In a particular embodiment the animal is suffering from cognitive decline or at risk of becoming cognitively impaired. (p. 7 paragraph 31) Animals “at risk of” cognitive decline are by definition not suffering from dementia as they would already be experiencing cognitive decline if they were demented.  In one embodiment the unsaturated fatty acid includes an omega-3 fatty acid, for example docosahexaenoic or eicosapentaenoic acid. (pp. 7-8 paragraph 32, p. 3 paragraph 13) The omega-3 fatty acid can be administered in a daily dosage of 0.5g-10g per day. (p. 17 paragraph 60) B vitamins include vitamin B12, as well as B1, B2, B3, B5, B6, B7, B8, and B9. (p. 8 paragraph 34) Antioxidants include vitamins C, D, and E, as well as selenium. (pp. 8-9 paragraph 35) Nitric oxide releasing compounds include arginine. (p. 8 paragraph 33) Citrulline can also be substituted for arginine. (p. 19 paragraph 66) B-vitamins (e.g. B12) are included at about 1.2-40 times the recommended daily allowance. (p. 9 paragraph 36) Further ingredients such as choline can be added to the composition. (p. 10 paragraph 37) In one embodiment the subject is an aging animal. (p. 20 paragraph 70) In another embodiment the composition is intended for either humans or companion animals. (p. 11 paragraph 44) With respect to instant claim 24, enhancing neurogenesis would reasonably be considered to additionally be a method of decreasing brain atrophy.  Administration of the composition can be for example daily. (pp. 19-20 paragraph 68)
	Pan does not specifically disclose that the subject has a CAIDE score of 10-15.  However, Kivipelto et al. discloses a method for predicting risk of later in life dementia based on data from the Cardiovascular Risk Factors, Aging, and Dementia (CAIDE) study. (p. 735 left column last paragraph) Higher CIADE scores. (e.g. 12-15) were associated with greater risk of progression to dementia. (p. 737 table 3, p. 738 left column last paragraph – right column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Pan to subjects having a high CAIDE risk score as described by Kivipelto et al.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Kivipelto et al. discloses that they are at increased risk for further cognitive decline.
	Pan et al. also does not specifically describe administering 0.5-1g per day of eicosapentaenoic acid.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer this compound at the claimed dosage.  One of ordinary skill in the art would have been motivated to determine the optimal amount to administer within the broader range of 0.5-10g disclosed in the art.  According to MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”
Pan does not specifically disclose the amount of choline administered as described in instant claims 1 and 22.  However, Wurtman et al. discloses a method of improving or ameliorating decline in intelligence or cognitive or hippocampal-dependent memory of a subject, comprising administering to the subject a composition comprising uridine or one of a number of related compounds, and choline or a salt thereof. (p. 1 paragraphs 7-11) In one embodiment the subject suffers from an age-related cognitive disorder. (p. 2 paragraph 26 – p. 3 paragraph 27) With respect to the dosage of choline, Wurtman et al. discloses various dosage ranges. (p. 16 paragraph 165) However, the most specific dosage range recited is 1.5-2 g/day, which is about 2.7-3.6 times the RDA of 0.55 g/day.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include choline in an amount roughly equal to the recommended daily amounts as described by Wurtman et al, for example 1.5-2g, which would fall within the claimed range of 2.0-10.0 tines the RDA of 550 mg per day.  One of ordinary skill in the art would have been motivated to do so because Wurtman et al. specifically describes dosages in this range as useful for producing the same desired effect of improving cognition and treating age-associated cognitive decline.
	Furthermore with respect to the specific dosages of vitamin B12 recited in instant claims 2, 3, 25, and 26, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the optimal amount of each of these active agents within the broad range disclosed by the reference.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Kivipelto et al. in view of Wurtman et al. as applied to claims 1, 2, 4, 6-10, 14, and 22-27 above, and further in view of Baierle et al. (Reference of record in previous action)
	The disclosures of Pan, Kivipelto et al., and Wurtman are discussed above.  Pan in view of Kivipelto et al. in view of Wurtman does not specifically disclose that the subject being treated is a subject having low DHA or plasma homocysteine above 12 µmol/L.
	Baierle et al. discloses a study of the relation between fatty acid status, homocysteine, and cognitive function in elderly subjects. (p. 3626 second paragraph) Cognitive impairment was found to be associated with low DHA levels. (p. 3628 lest paragraph, p. 3629 first paragraph) Homocysteine was also related to decreased cognitive performance. (p. 3633 table 5) HCY levels in the cognitive impairment group were on average 19.92 µmol/L.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Pan to a subject having low DHA or elevated Hcy.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Baierle et al. discloses that these subjects are at greater risk of cognitive impairment. 
	Therefore the invention taken as a whole is prima facie obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Kivipelto et al. in view of Wurtman et al. as applied to claims 1, 2, 4, 6-10, 14, and 22-27 above, and further in view of Morris et al. (Reference of record in previous action)
	The disclosures of Pan, Kivipelto et al., and Wurtman are discussed above.  Pan in view of Kivipelto et al. in view of Wurtman does not specifically disclose that the subject has a clinical dementia rating of 0.5.
	Morris et al. discloses that mild cognitive impairment is staged as a CDR rating of 0.5. (p. 397 right column) A population of patients were evaluated for CDR. (p. 298 “Clinical Data”) Patients having CRD=0.5 were seen to have higher rates of progression to dementia, such as Alzheimer’s disease, than those having a CDR of zero. (p. 402 figure 2, left column under the heading “Neuropathology”)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Pan to subjects having a CDR of 0.5.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Morris et al. discloses that they are at increased risk for further cognitive decline.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Satyraj et al. (US pre-grant publication 2014/0004205, of record in previous action) in view of Wurtman et al. (US pre-grant publication 2006/0241077, cited in PTO-892) in view of Kivipelto et al. (Reference of record in previous action)
	The claimed invention is directed to a method of treating a non-demented individual (claims 1 and 22) or achieving various benefits in a subject, (claim 24) comprising administering to the subject a combination of four elements, namely an omega-3 fatty acid, a nitric oxide releasing compound, vitamin B12, and choline.  Various dependent claims define the amounts of vitamin B12 and choline administered, the specific identity of the fatty acid and nitric oxide releasing compound, and additional compounds which can be administered.  In addition, base claims 1 and 22 further specify that the subject being treated has a Cardiovascular Risk Factors, Aging and Dementia (CAIDE) score of 10-15 at baseline.  The claims as amended further require that the composition 2.0 to 10.0 times the recommended daily requirement (RDA) of choline, which given a RDA of 550mg comes to 1.1-5.5g.
Satyraj et al. discloses a method for ameliorating age-related maladies in an animal, for example cognitive decline, comprising administering to the animal a composition comprising unsaturated fatty acids, nitric oxide releasing compounds, and colostrum. (p. 1 paragraphs 11-15) Unsaturated fatty acids include DHA and EPA. (p. 1 paragraph 19) Nitric oxide releasing compounds include citrulline. (p. 2 paragraph 21) The compositions can be administered for example once daily, through the life of the animal, for as long as necessary to accomplish the objectives of the invention. (p. 6 paragraphs 83-85) While vitamin B12 and choline are not specifically mentioned, Anthony et al. (of record in previous action, p. 751 table 2) discloses that colostrum contains vitamin B12, and Waugh et al. (of record in previous action, p. 458 table 1) discloses that it contains choline.  Satyraj et al. further discloses administering the unsaturated fatty acids in an amount of 0.12-5 grams per day.
Satyraj does not specifically disclose that the subject has a CAIDE score of 10-15.  However, Kivipelto et al. discloses a method for predicting risk of later in life dementia based on data from the Cardiovascular Risk Factors, Aging, and Dementia (CAIDE) study. (p. 735 left column last paragraph) Higher CIADE scores. (e.g. 12-15) were associated with greater risk of progression to dementia. (p. 737 table 3, p. 738 left column last paragraph – right column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Satyraj to subjects having a high CAIDE risk score as described by Kivipelto et al.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Kivipelto et al. discloses that they are at increased risk for further cognitive decline.
Satyraj et al. also does not specifically disclose administering 0.5-1 gram per day of EPA.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer this compound at the claimed dosage.  One of ordinary skill in the art would have been motivated to determine the optimal amount to administer within the broader range of 0.5-10g disclosed in the art.  According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”
Satyraj et al. further does not specifically disclose including choline in the composition, or a specific dosage level of choline.  However, Wurtman et al. discloses a method of improving or ameliorating decline in intelligence or cognitive or hippocampal-dependent memory of a subject, comprising administering to the subject a composition comprising uridine or one of a number of related compounds, and choline or a salt thereof. (p. 1 paragraphs 7-11) In one embodiment the subject suffers from an age-related cognitive disorder. (p. 2 paragraph 26 – p. 3 paragraph 27) With respect to the dosage of choline, Wurtman et al. discloses various dosage ranges. (p. 16 paragraph 165) However, the most specific dosage range recited is 1.5-2 g/day, which is about 2.7-3.6 times the RDA of 0.55 g/day.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include choline in an amount roughly equal to the recommended daily amounts as described by Wurtman et al, for example 1.5-2g, which would fall within the claimed range of 2.0-10.0 tines the RDA of 550 mg per day.  One of ordinary skill in the art would have been motivated to do so because Wurtman et al. specifically describes dosages in this range as useful for producing the same desired effect of improving cognition and treating age-associated cognitive decline.
Therefore the invention taken as a whole is prima facie obvious.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satyraj et al. in view of Wurtman et al. in view of Kivipelto et al. as applied to claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 above, and further in view of Baierle et al. (Reference of record in previous action)
	The disclosures of Satyraj, Wurtman, and Kivipelto et al. are discussed above.  Satyraj in view of Wurtman in view of Kivipelto et al. does not specifically disclose that the subject being treated is a subject having low DHA or plasma homocysteine above 12 µmol/L.
	Baierle et al. discloses a study of the relation between fatty acid status, homocysteine, and cognitive function in elderly subjects. (p. 3626 second paragraph) Cognitive impairment was found to be associated with low DHA levels. (p. 3628 lest paragraph, p. 3629 first paragraph) Homocysteine was also related to decreased cognitive performance. (p. 3633 table 5) HCY levels in the cognitive impairment group were on average 19.92 µmol/L.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Satyraj to a subject having low DHA or elevated Hcy.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Baierle et al. discloses that these subjects are at greater risk of cognitive impairment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Satyraj in view of Wurtman et al. in view of Kivipelto et al. as applied to claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 above, and further in view of Morris et al. (Reference of record in previous action)
	The disclosures of Satyraj, Wurtman, and Kivipelto et al. are discussed above.  Satyraj in view of Wurtman in view of Kivipelto et al. does not specifically disclose that the subject has a clinical dementia rating of 0.5.
	Morris et al. discloses that mild cognitive impairment is staged as a CDR rating of 0.5. (p. 397 right column) A population of patients were evaluated for CDR. (p. 298 “Clinical Data”) Patients having CRD=0.5 were seen to have higher rates of progression to dementia, such as Alzheimer’s disease, than those having a CDR of zero. (p. 402 figure 2, left column under the heading “Neuropathology”)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Satyraj to subjects having a CDR of 0.5.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Morris et al. discloses that they are at increased risk for further cognitive decline.
	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments submitted May 9, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments hinge on the observation that magnesium is a required component of the compositions described by Perez et al.  Since the above rejections no longer depend on teachings of Perez et al., and the newly cited reference Wurtman et al. does not describe magnesium as an essential component of a choline-containing therapy, this argument does not apply to the rejections currently pending.  Furthermore the primary references Pan and Satyraj mention magnesium only generically as one of a number of dietary nutrients that could potentially be added to a nutritional formulation.  Therefore they do not particularly direct one of ordinary skill in the art away from compositions encompassed by the present claims.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/27/2022